Citation Nr: 1456861	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  06-08 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1  Entitlement to service connection for a low back disability

2  Entitlement to service connection for a bilateral knee disability

3  Entitlement to service connection for a bilateral ankle disability

4  Entitlement to service connection for a right foot disability

5  Entitlement to service connection for a bilateral hip disability


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals Board on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2006, the Veteran testified before the Board at a hearing held at the RO.  A copy of the hearing transcript has been associated with the record.

In a June 2012 decision, the Board denied entitlement to service connection for a low back disability, a bilateral knee disability, a right foot disability and a bilateral hip disability.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a January 2013 Order pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary (parties), the Court vacated and remanded the Board's decision.

In January 2014, the Board remanded the claim for further development consistent with the JMR.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that additional development is again warranted with respect to the Veteran's claims.

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case O'Hare v Derwmsla, 1 Vet App 365 1991.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 USCA § 5103A West 2002), 38 C F R § 3 159 (c)( 2013).  

In the January 2014 remand, the Board notes that in an October 2010 statement, the Veteran s representative asserted that the service treatment records that were obtained by VA were incomplete.  As noted in the January 2013 JMR, a review of the record indicates that the Veteran s service treatment records are incomplete as the existing service treatment records associated with the claims file are devoid of any medical treatment records despite the fact that the Veteran served on active duty for approximately three years.  The JMR also noted that the existing service treatment records associated with the claims file are blank records that have temporary' written on the side of the documents.  Additionally, while there are multiple copies of the entrance and separation examinations and medical history reports, there are no records reflecting treatment for any condition during the Veteran's three years of active duty service.  The Veteran notably earned a Bronze Star Medal and reported that he sustained an upper arm injury in 1968 and was treated for a broken foot twice during service.

The Board requested that the RO obtain the Veteran's service treatment records from October 1965 to August 1968.  The Board noted that one source for such records was the National Personnel Records Center (NPRC).

In response to the Board's remand, the record reflects that the AOJ submitted a single request for the records in January 2014 to the NPRC.  Copies of the same service treatment and personnel records that had been previously associated with the file and deemed incomplete, were obtained.  There is no indication that the RO made any additional efforts to obtain any outstanding records from any other source.

The Board finds that the AOJ efforts were not sufficient to ensure that there are no outstanding records to be obtained.  As an example, no morning reports or unit records were requested.  And no requests of information were submitted to the U.S. Army and Joint Services Records Research Center (JSRRC) or the National Archives and Records Administration (NARA).  As VA will make as many requests as are necessary to obtain relevant federal records, further requests for the missing records should be conducted.  If the records cannot be obtained the Veteran should be informed of the same and a memorandum of unavailability should be submitted for the record.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the appropriate federal custodian, to include the JSRRC and NARA, for any available service treatment records for the Veteran's period of service from October 1965 to August 1968.  If the records are unavailable, request any available morning and sick reports for the Veteran's unit which may document his reported injury to the upper arm and broken foot.

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e); and issue a memorandum of unavailability for the record.
 
2.  After the requested development is completed, adjudicate the claims of service connection.  If the benefits sought are denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



